                                                                                                                              E-FILED
                                                                                              Monday, 01 April, 2019 10:09:27 AM
                                                                                                   Clerk, U.S. District Court, ILCD

                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                       __________ District of __________

                  In the Matter of the Search of                       )
            (Briefly describe the property to be searched              )
             or identify the person by name and address)               )      Case No. 19 - MJ - 06017
              Samsung SM-G930 Cell Phone,                              )
      LG LS676 Cell Phone, Toshiba PF44GU Computer,                    )
         Sharp Aquos 306 SH Cell Phone, and other                      )
                        electronics
               :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:      Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                         Central  District of              Illinois
(identify the person or describe the property to be searched and give its location):
 See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
 See Attachment B




        YOU ARE COMMANDED to execute this warrant on or before                  March 22, 2019         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Jonathan E. Hawley                    .
                                                                                           (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for          ays (not to exceed 30) u until, the facts justifying, the later specific date of
                   days                                                                                                                .
                                                                             s/ Jonathan E. Hawley

                   d:
Date and time issued:
                                                                                                   Judge’s
                                                                                                   Judg
                                                                                                     d e’s signature

City and state:                                                                Jonathan E. Hawley, United States Magistrate Judge
                                                                                                 Printed name and title
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
19-MJ-6017                               3/08/2019 at approx. 1100 am
Inventory made in the presence of :
Steven Smith (HSI TFO)
Inventory of the property taken and name of any person(s) seized:
Approximately 760 GB of digital data




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

                                                                                s/ Steven Smith
Date:              4/1/2019
                                                                                       Executing officer’s signature

                                                                                       Steven Smith (HSI TFO)
                                                                                          Printed name and title
